Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-04-2021 has been entered. 
Status of the Claims
Claims 1-17 and new claim 21 are currently pending and under examination as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The wording and therefore interpretation of claim 21 is 
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
s 1-5, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (Cytotherapy, 2014; 16: 1257-1269) and further in view of Cooper (US20070036773). Claim 1 has been amended with respect to step 2 to rearrange wording of this step. The claim 1 therefore currently comprises a protocol 
1.) Cells which include T cells are stimulated with anti-CD3 and anti-CD28 antibody, and then modified so that they may not proliferate
2.) T cells in which a target antigen specific chimeric antigen receptor gene has been introduced are obtained.
The cells of step a.) And step b.) are mixed and co-cultured with stimulation via an anti-CD3 and anti-CD28 antibody
Cells are collected after culture.
Furthermore the applicant describes that step 1 is performed before step 2.  Step 2 and step 3 are conducted on the same day. The interpretation of the claim therefore is most important with respect to step 2, and the description that the step 2 and step 3 are performed on the same day. Applicant appears to argue in the remarks that the claim therefore excludes time separated by more than a 24 hour period (12am-11:59pm for instance) for these two steps. However it is found that the claim as written does not exclude as the applicant claims the protocol of Saito in combination with that of Cooper.  The step 2 is written with terminology for example has been introduced which does not particularly describe a time period in which the CAR gene has been introduced. For instance the cells of step 2 may have been modified (past tense) a year previous, frozen and then “obtained” from the freezer, and mixed with feeder cells which were stimulated previously with the described system and then irradiated. Essentially the way in which the applicant has worded the steps, the further limitation that the two cells populations are mixed on the same day does not link the timing of the transduction step to the mixing step.  If for instance the claim 1 step 2 was worded to include active step of “ “genetically modifying” or “introducing” a CAR gene  , the requirement that these steps be performed on the same day would be a more relevant modifier and would clarify this issue. As such it is found that the present claim 1 is currently made obvious by the combined disclosure of Saito and Cooper.  The disclosure of Saito describes a system in which T cells electroporated with a CAR construct (“obtained”) and on the same day mixing with a population of cells comprising T cells which were cultured with CD3 and CD28 antibody, and then irradiated to lose proliferative capability (Saito, p1258 column 2 paragraph 3). With further respect to step 2, Saito teaches positively selecting T cells into which a CAR gene has been introduced using a transposon method just prior to culture, and therefore the T cells have been “obtained” on the same day. As described in previous rejections, as opposed to the described method of Saito in which feeder cells are prepared essentially concurrently with the production/selection of CAR expressing cells, the reference of Cooper (US200700336773) describes that in a protocol for the production of CD19 directed T cells in a transposon based transfection protocol irradiated PBMC may be prepared separately in advance, cryopreserved and thawed when needed (0051). It would therefore be an obvious modification to the method of Saito to develop a system in which feeder cells are separately produced in advance, frozen for instance and then thawed when required. Such a system would provide for the ability to pre-verify as compliant with stringent GMP (good manufacturing practices) including all quality control testing parameters. This would add a level of time-separated convenience and flexibility to the original protocol of Saito and in fact any T cell based cell therapy protocol which may benefit from the use of an inactivated feeder cell product. 
With respect to the claim 2,  Saito et al teach a step of culturing cells in a Grex-10 cell culture device after culturing the equivalent of step 3, claim 1 . With respect to claim 3 the cells are co-cultured for 4 days (between 1-14 days) with the feeder cells (irradiated T "cells that have lost their proliferative capability"). With respect to claim 4 and 5 this co-culture is carried out in the presence of a known T cell growth factor IL-15. 
With respect to claim 13 Saito teaches a cell production system comprised of obtaining isolated peripheral blood mononuclear cells (PBMC) from a donor. This population by default is comprised of T cells. With respect to claim 1 step 2, and claims 15 and 16, genetic material is introduced into these cells via electroporation ("nucleofected") with a transposon system comprising a plasmid that encodes for a CD19 specific chimeric antigen receptor, an antigen found on certain varieties of blood cancers. Similar to step 1 claim 1, and as claimed in claims  14 and 16 and 17, T cells that are not transfected successfully from the above sample are isolated and subsequently irradiated to abrogate their proliferation ability and used as autologous ("derived from an identical individual") feeder cells.  As described above it would be obvious in view of the teachings of Cooper, to prepare stimulated irradiated autologous feeder cells in advance for matters of convenience and quality control.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. and Cooper as applied to claim 1 above, and further in view of Nakazawa et al. J immunotherapy 2009 October; 32(8): 826-836. Saito teaches all the claim limitations as described above. Saito does not teach, although it does suggest, that one could utilize the IL-7 as an additional growth factor to aid in the expansion of the CAR-T positive cells after electroporation. However the basis for the use of cytokines such as the IL-15 and IL-7 is referenced in Saito and taught in
Nakazawa (abstract and p5 paragraph 1 and p 14 figure 3). While it is not specifically taught in
Nakazawa to try a combination of the two cytokines as described in the instant claim 6, looking at the results of Nakazawa, it would be obvious to try this combination, as both of these molecules, while consisting of distinct extracellular "capture" alpha chains, they also utilize identical signaling component, the common gamma chain CD132. This molecule leads to similar intracellular signaling pathway and T cell stimulation. Therefore with reference to Saito and Nakazawa it would be obvious for one of ordinary skill in the art prior to the time of claimed priority to try a combination of IL-7 and IL-15 as a T cell growth factor with the purpose of increasing the numbers of T cells with a reasonable expectation of success. If this leads to the anticipated success it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Teleflex Inc. 82USPQ 2d 1385). 
Claim 7-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al (Molecular Therapy vol. 19 no. 12, 2133–2143 dec. 2011), and further in view of  Rooney et al (US20150017723). Claim 7 describes a system similar to that described for claim 1 with the exception that the irradiated “feeder” cells of the claim 7 are prepared additionally in the presence of viral peptide antigen, after which the cell population comprising T cells, will “hold” the viral peptide antigen.  The disclosure of Nakazawa et al describes a protocol which utilizes EBV transformed lymphoblastoid cell lines (EBV-LCL) which are essentially B cell derived cell lines which were transformed (immortalized) with infection of the EBV virus (Materials and Methods p2141). These cells constitutively express the EBV antigens in MHC molecules on their surface and effectively function as stimulatory cells with respect to T cells which are directed to processed EBV antigens. With respect to claim 1a, these cells are typically require preparation prior to any protocol that they are utilized in as the clonal population needs time to expand to proper cell numbers. With respect to claim 1b, PBMC are nucleofected with a pIRII-HER2.CD28.ζ transposon, and a cognate transposase plasmid (pCMV-PB transposase) (figure 1a) and a non-functional CD19 “marker” plasmid then incubated 20-24 hours (less than one day) and subsequently mixed with the irradiated EBV-LCLs. The cells are described as being cryopreserved until further experiments may be performed (column 2 para 1 p2141). The method of using irradiated feeder cells which present viral peptides to a heterogeneous population of cells comprising T cells is described as providing a means of expanding naturally occurring T cells (endogenous TCR) which also comprise a CAR, which have potentially longer in-vivo survival potential compared to non-viral specific antigen CAR due to natural chronic stimulation in-vivo through latently infected host cells.  As such the disclosure of Nakazawa does not describe that the “feeder” cells of step a are created through incubation with the EBV peptides. The disclosure of Rooney et al however, describe that the process for production of EBV-LL takes 6-8 weeks to develop initial cell lines, and that there are number of other disadvantages to utilizing the EBV-LCL method as a means of providing virus specific endogenous TCR stimulation to CAR-T modified cell subsets (0016-0022). Therefore as a proposed improvement upon the method utilized by Nakazawa as homologous to instant claim 7 , the disclosure of Rooney further describes the creation of cells described as T-APCs which are pulsed with peptide/peptide mixes relevant to target antigens (in the instant case these would be viral antigens such as Ebna-1, LMP1-LMP2) (Rooney 0053, 0154 for example).  T-APC pulsed with viral peptides are produced through stimulation of isolated PBMC with the CD3 and CD28 antibody coated plates and simple incubation with the peptide mix of interest (0163-0167). The use viral of peptide pulsed T-APC is described as an improvement over the previous method as allowing rapid and efficient production of functional expanded antigen specific T cells (0024). It would be therefore obvious to utilize the peptide pulsed T-APC of Rooney in place of the EBV-LCL of Nakazawa for the purposes of using an updated and more efficient method of stimulating antigen specific T cells as disclosed by Rooney.  With respect to claims 10 the disclosure of Nakazawa describes that one may utilize the cytokines (T cell growth factors IL-4 and IL-7) during the initial mixing step (results para 1 2134). With respect to claim 8 the disclosure of Nakazawa additionally describes that the mixed cells may be additionally cultured with IL-15 after the initial culture with the IL-4 and IL-7. With respect to claim 9 the disclosure of Nakazawa describes that the initial culture conditions (step iii) may be conventionally maintained for 9 days. The disclosure of Nakazawa does not particularly disclose that IL-15 may be used in (iii) or IL-15 and IL-7 together. However this is an obvious combination especially considering that the disclosure of Rooney describes that any number of cytokines may be utilized in the equivalent of step (iii) such as IL-4, IL-7 and IL-15 or combination thereof (0207). As Nakazawa explains the IL-7 receptor is progressively down regulated as T cells are cultured while IL-15 receptor remains available. It would be particularly obvious to combine these two stimulatory cytokines in one culture condition therefore with the purpose of providing stimulation advantages to cells throughout an extended growth protocol without needing to optimize exact conditions, which in any case are likely represented by a normal curve with various populations of T cells responding to these cytokines at different asynchronous time points.  Claim 21 is interpreted as describing an additional co-culture with viral peptide holding cells as identical to step (iii).  With respect to this what appears to be additional expansion step, the disclosure of Rooney describes that to obtain sufficient numbers of downstream applications one may perform additional iterations of the equivalent of step ii-iii (0181, 0239). Likewise Nakazawa describes that additional LCL stimulation steps are performed to allow for production of useful numbers of cells (p2134 column 2 para 1) (figure 1b). 
Reply to Arguments 35 USC § 103
	In addition to claim amendments applicant presents arguments traversing the previous rejections presented particularly for the independent claims 1 and 7.
	The arguments presented with respect to claim 1 and the cited references are concerned with the particular timing of steps in the referenced claim. Applicant argues that the references teach nucleofection occurs 10 days prior to mixing with irradiated PBMC, and does not teach that steps 2 and 3 are performed on the same day. As noted above, the claims do not require that the step of nucleofection or genetic modification occur on the same day.  Therefore in as much as this argument is not addressed in the above updated rejection of claim 1 and dependent claims, it is asserted that in fact the claim as written currently does not require that nucleofection of the T cells and the mixing with the step 1 cells is performed on the same day. Suggested remedial amendments to the claim to denote this time frame limitation in the claim are suggested as above for claim 1, applicant is encouraged to further incorporate limitations which distinguish the claimed method from the prior art references of record and the large body of additional prior art available.
	With respect to the applicant’s remarks considering claim 7 and dependent claims, considering the new rejection presented with respect to claim 7 and dependents above the previous rejection presented is currently withdrawn. 
Conclusion
Summary: No claims allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644